Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	The restriction requirement is provided below:
This application contains claims directed to more than one species of a generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are as follows: 
Species I as embodied in a pixel arrangement structure, a display panel and a display device classifiable in H01L27/3218; and
Species II as embodied in a set of masks classifiable in C23C14/042. 

Species I encompasses claims 1-9 and 11-19, and Species II encompasses claims 10 and 20.  
Currently, none of the claims appears to be generic.
The Species I and II listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species I and II lack the same or corresponding special technical features as there is no subject matter common to all claims 1-20.  That is, the claimed structural features of a set of masks are not found in the pixel arrangement structure, the display panel or the display device. Also, the claimed features of the pixel arrangement structure, the display panel or the display device are not found in the set of masks. 
a priori. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408)918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL JUNG/
Primary Examiner, Art Unit 2895
18 May 2021